Case: 20-61192     Document: 00515843237         Page: 1     Date Filed: 04/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 30, 2021
                                  No. 20-61192                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bobby Earl Keys,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:11-CR-79-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Bobby Earl Keys, federal prisoner # 03344-043, pleaded guilty to mail
   fraud in violation of 18 U.S.C. § 1341. The district court sentenced him to
   150 months of imprisonment followed by three years of supervised release.
   Keys now appeals the district court’s refusal to reconsider its denial of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61192      Document: 00515843237           Page: 2   Date Filed: 04/30/2021




                                     No. 20-61192


   motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as
   amended by the First Step Act of 2018 (FSA), Pub. L. No. 115-391, § 404,
   132 Stat. 5194. Whether this appeal is considered an appeal from the denial
   of a § 3582(c)(1)(A)(i) motion or an appeal from the denial of a motion for
   reconsideration, review is for abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020); United States v. Rabhan, 540 F.3d 344,
   346-47 (5th Cir. 2008).
          According to Keys, the district court misunderstood the breadth of its
   authority to grant relief under the compassionate release statute as amended
   by the FSA. Keys complains that the district court treated U.S.S.G. § 1B1.13,
   p.s., as binding and limited its consideration of extraordinary and compelling
   reasons to those listed in Application Note 1 of its commentary even though
   the policy statement does not, by its own terms, apply in cases where a
   motion for compassionate release is brought by a prisoner and not the Bureau
   of Prisons. He further argues that the district court erred in balancing the
   18 U.S.C. § 3553(a) factors, especially with respect to his criminal history.
          Keys has also filed a motion seeking a limited remand to the district
   court for additional consideration of his request for compassionate release.
   Additionally, he has moved for release pending the disposition of his appeal
   under 18 U.S.C. § 3143(b)(1).
          Here, the district court cited to and quoted § 1B1.13, p.s., and its
   commentary, but it is not clear from the court’s order that it treated § 1B1.13,
   p.s., as the dispositive boundary of what may be judicially determined to be
   extraordinary and compelling reasons for a sentence reduction. We need not
   resolve whether the district court’s consideration of § 1B1.13, p.s.,
   constituted legal error because, aside from its determination that Keys had
   failed to establish extraordinary and compelling reasons for a sentence




                                          2
Case: 20-61192      Document: 00515843237          Page: 3   Date Filed: 04/30/2021




                                    No. 20-61192


   reduction under § 3582(c)(1)(A)(i), the court also concluded that Keys had
   not shown that the § 3553(a) factors weighed in favor of early release.
          Keys challenges the district court’s consideration of the § 3553(a)
   factors, especially its reliance on his prior armed bank robbery conviction,
   which is nearly 30 years old. He claims that despite his criminal history, his
   post-sentencing conduct shows that he is no longer a danger to the public.
          Despite Keys’s claim to the contrary, the district court gave due
   consideration to his post-sentencing rehabilitative efforts and his lack of any
   significant disciplinary infractions while incarcerated. Though Keys claims
   that the district court gave too much weight to his criminal history, his
   argument amounts to a mere disagreement with the court’s balancing of the
   § 3553(a) factors, which “is not a sufficient ground for reversal.” Chambliss,
   948 F.3d at 694 (citation omitted).
          The district court’s order is AFFIRMED. Keys’s motion for limited
   remand is DENIED, and his motion for release pending the disposition of
   his appeal is DENIED as moot.




                                         3